               Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 1 of 46




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

AZIZ A. ALDEN,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §          C.A. No. 5:20-cv-620
          v.                                       §
                                                   §
                                                   §          Removed from the District Court of
                                                   §          Bexar County, State of Texas, 45th
WELLS FARGO BANK,                                  §          Judicial District
                                                   §
                 Defendant.                        §          JURY DEMANDED
                               DEFENDANT’S NOTICE OF REMOVAL

          Defendant, Wells Fargo Bank, N.A. (“Wells Fargo”), removes this action pursuant to 28

U.S.C. §§ 1331 and 1332. The specific grounds for removal are set forth below.

                                         INTRODUCTION

          1.     Plaintiff, Aziz Alden, filed a civil action against Wells Fargo, on January 15, 2020.

The lawsuit is recorded on the docket of the District Court for Bexar County, State of Texas, in

the 45 Judicial District Court, as Civil Action No. 2020-CI-00904 (the “State-Court Action”). In

his petition, Alden alleges discrimination in violation of Title VII of the Civil Rights Act of 1964

based on his race, color, national origin, and sexual orientation.

          2.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons and

Complaint and all orders from the state court action are attached hereto as Exhibit A. These

documents constitute all “process, pleadings and orders” served on Defendant in the State-Court

Action.

                              THE NOTICE OF REMOVAL IS TIMELY

          3.     Alden has not properly served his petition and/or a summons on Wells Fargo’s

registered agent. The Texas Rules of Civil Procedure require a properly-executed summons (or
             Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 2 of 46




the equivalent) to be served upon the defendant in order for process to be sufficient. Tex. R. Civ.

P. 106(a)(2). The Rules also require that service be made upon designated individuals who are

authorized to accept service of process on behalf of the corporation, which include the

corporation's registered agent, president, or vice president. Tex. Bus. Orgs. Code §§ 5.201,

5.255(1). Failure to name the proper registered agent or person authorized to accept service renders

service ineffective. See Cannedy v. Wells Fargo Bank, N.A., No. 417CV00205ALMCAN, 2017

WL 4211050, at *4 (E.D. Tex. Sept. 5, 2017), report and recommendation adopted, No. 4:17-CV-

205, 2017 WL 4181705 (E.D. Tex. Sept. 21, 2017) (holding that service was invalid because

petition and citation that did not identify defendant’s registered agent).

       4.      Wells Fargo’s registered agent for service of process is Corporation Service

Company located at 211 W. 7th St., Suite 620, Austin, Texas 78701. A copy of Wells Fargo’s

listing from the Secretary of State’s website that includes information regarding its registered agent

is attached as Exhibit B.

       5.      Alden did not serve Wells Fargo’s registered agent, but instead attempted to serve

the petition and summons on Joe A. Atkinson via certified mail. (Ex A). Thus, Wells Fargo has

not been served in accordance with the Texas Rules of Civil Procedure, and its Notice of Removal

is therefore timely.

                                    BASIS FOR REMOVAL

       6.      The Court has both original federal question jurisdiction under 28 U.S.C. § 1331

and diversity jurisdiction under 28 U.S.C. § 1332(a): first, because Alden brings claims under Title

VII (42 U.S.C. §§ 2000e, et seq.); and second, because the parties are completely diverse and the

amount in controversy exceeds $75,000.




                                                  2
             Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 3 of 46




       A.      This Court has original federal question jurisdiction because Alden brings
               claims under Title VII.

       7.      Federal Question Jurisdiction. “[A]ny civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal question

exists if there appears on the face of the complaint some substantial, disputed question of federal

law.” In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007). Here, it is apparent on the face of

the petition that Alden purports to assert claims under Title VII. Thus, this Court has original

federal question jurisdiction under 28 U.S.C. § 1331 because this case involves causes of action

under Title VII.

       B.      This Court also has diversity jurisdiction because the parties are completely
               diverse and the amount in controversy exceeds $75,000.

       8.      Additionally, this Court has diversity jurisdiction under 28 U.S.C. § 1332(a)

because the parties are completely diverse and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

       9.      Alden’s Citizenship. Alden is now, and was at the time he commenced this action,

a citizen of the State of Texas within the meaning of 28 U.S.C. § 1332(a) because his place of

residence and domicile is and was within Texas. (Ex. A, Petition); see also Simmonds Equip., LLC

v. GGR Int’l, Inc., No. 4:15-CV-862, 2015 WL 5089169, at *7 (S.D. Tex. Aug. 27, 2015)

(“Citizenship is based on domicile, i.e., where an individual resides and intends to remain.”) (citing

Acridge v. Evangelical Lutheran Good Samaritan Society, 334 F.3d 444, 448 (5th Cir. 2003)).

Thus, for purposes of diversity jurisdiction, Alden is domiciled in and a citizen of Texas.

       10.     Wells Fargo’s Citizenship. Wells Fargo is, and was at the time Alden commenced

this action, a National Banking Association, federally chartered with the Office of the Comptroller


                                                  3
              Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 4 of 46




of Currency of the United States. For purposes of federal diversity subject matter jurisdiction, a

National Association is a citizen of the state in which its main office is located, as set forth in its

articles of association. Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318 (2006). Defendant’s

main office, as set forth in its articles of association, is located in Sioux Falls, South Dakota. Thus,

Wells Fargo is a citizen of the State of South Dakota.

        11.     Amount-in-Controversy. The amount-in-controversy requirement is satisfied

because Alden alleges in his petition that he is seeking $1,500,000. This Court can determine that

removal is “proper if it is facially apparent that the claims are likely above [$75,000].” Allen v. R

& H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        12.     Because there is complete diversity of citizenship and the amount in controversy

exceeds $75,000, jurisdiction exists under 28 U.S.C. § 1332. Removal is therefore proper.

                                      VENUE AND NOTICE

        13.     Venue is proper in this District and Division under 28 U.S.C. § 1441(a) because

this District and Division embrace Bexar County, Texas, where Alden filed the State-Court Action.

See 28 U.S.C. § 98(a).

        14.     Wells Fargo will promptly file a Notice of Filing of Notice of Removal with the

45th Judicial District Court for Bexar County, State of Texas and will serve a copy of the filing on

Alden in accordance with 28 U.S.C. § 1446(d). A Copy of this Notice is attached as Exhibit C.

                                          CONCLUSION

        Wells Fargo respectfully prays that the above-described action pending against it be

removed to this Court. Wells Fargo also respectfully requests all other relief, at law or in equity,

to which it is justly entitled.




                                                   4
            Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 5 of 46




      Dated: May 26, 2020                              Respectfully submitted,

                                                       SEYFARTH SHAW LLP

                                              By:      /s/ Timothy M. Watson
                                                       Timothy M. Watson
                                                       State Bar No. 20963575
                                                       S.D. Texas I.D. 12953
                                                       Alia S. Wynne
                                                       State Bar No. 24060860
                                                       S.D. Texas I.D. 679809
                                                       700 Milam Street, Suite 1400
                                                       Houston, Texas 77002-2797
                                                       (713) 225-2300 – Telephone
                                                       (713) 225-2340 – Facsimile
                                                       twatson@seyfarth.com
                                                       awynne@seyfarth.com

                                                       ATTORNEYS FOR DEFENDANT
                                                       WELLS FARGO BANK, N.A.



                              CERTIFICATE OF SERVICE

        I hereby certify that I have filed the foregoing document with the Court’s CM/ECF
electronic filing system on this 26th day of May 2020 and served a copy to the following non-
CM/ECF participant via email and United States mail:

       Aziz A. Alden
       8003 Palmetto Place
       San Antonio, TX 78254
       Telephone: (210) 577-0182
       azizkain@gmail.com


                                                    /s/ Alia S. Wynne
                                                    Alia S. Wynne




                                             5
Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 6 of 46




       EXHIBIT A
                                                                                     Page 1 of 2
                 Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 7 of 46




  Case #2020CI00904
  Name: AZIZ A ALDEN

  Date Filed : 1/15/2020

  Case Status : PENDING

  Litigant Type : PROPIA PERSONA

  Court : 045

  Docket Type : OTHER CIVIL CASES

  Business Name :

  Style : AZIZ A ALDEN

  Style (2) : vs WELLS FARGO




https://search.bexar.org/Case/CaseDetail?r=3dda1581-2377-4e32-a4bd-f46fa85d68d1&st=... 5/26/2020
                                                                                     Page 2 of 2
              Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 8 of 46



  Case History
                               Currently viewing 1 through 9 of 00009 records

   Sequence       Date Filed         Description

  P00008          5/22/2020         ORIGINAL ANSWER OF
                                    WELLS FARGO BANK NA

  P00007          5/21/2020         EMAILED COPY OF:
                                    ENTIRE FILE TO TIMOTHY M WATSON

  P00006          5/19/2020         LETTER TO DISTRICT CLERK
                                    FR: TIMOTHY M. WATSON RE: COPY OF ENTIRE
                                    FILE

  T00005          5/18/2020         NON-JURY
                                    SETTING ON TRIAL ON THE MERITS
                                    COURT: 109 TRIAL DATE & TIME: 7/2/2020 9:00AM

  S00001          3/3/2020          CITATION CERTIFIED MAIL
                                    WELLS FARGO
                                    ISSUED: 3/3/2020 RECEIVED: 3/3/2020
                                    RETURNED: 3/10/2020

  P00004          2/26/2020         REQUEST FOR SERVICE AND PROCESS

  P00003          2/26/2020         SERVICE ASSIGNED TO CLERK 2

  P00002          1/15/2020         ACKNOWLEDGMENT OF PROPRIA PERSONA PARTY

  P00001          1/15/2020         PETITION




https://search.bexar.org/Case/CaseDetail?r=3dda1581-2377-4e32-a4bd-f46fa85d68d1&st=... 5/26/2020
                  Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 9 of 46

                                                                                                   iiii                        1111
                                              045TH JUDICIAL DISTRICT COURT
          40-                        RZIZ A ALDEN US UELLS FARGO
                                              DATE FILED: 01/15/2020

      Mr. A;i A AgeA
                                                                                  Case Number:
           3 ØA(.&ACt(O IAIACI


    Name of Plaintiff(s)

    vs
                                                                                                    L'
          vkk


-   Name of Defendant(s)



                COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

            Note: If plaintiff is alleging employment discrimination based on race or color, please also see 42:tJ.S.C. 1981


             This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
            employment discrimination. Jurisdiction is specifically conferred on the court by 42
            U.S.C. 2000e-5. Equitable and other relief are also sought under 42 U.S.C. 2000e-5(g).



    2..     Plaintiff,                       ,1, Al2!y\                                ,is a citizen of the United States
                               (name of plaintiff)

            and resides at            g0O3             /MCtfb NAC(                                      •
                                                                                                            ,
                                                                                                                S~ t4fr460I0
                                                   (street address)                                               (city)

                                                        -*                      —72-S1              ,       710-57m018 2-.
                  (county)                             (state)                    (zip)                         (telephone)




                                     DOCUMENT SCANNED AS FILED
           Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 10 of 46




3..   Defendant,         frlJe II'S         -ft)                              ,resides at, or its business is
                              (name of defendant)

      located at              o          kJ    frii4 IIl7LJt1       ttc¼X                      4-10
                                   (street address)        )                                  (city)


            (county)                           (tate)                     (zip)               (telephone)




      Plaintiff sought.employment from the defendant or was employed by the defendant

      at                 S'u)        ,41;/4           bt1i(                       , 3'a      4iL'iv
                                  (street addres)                                            (city)


                   (county)                                         (state)                      (zip)

      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

      of the complaint on or about                      A       I    __ /         2
                                                                                 1)/
                                                                (month, day, year)

       Plaintiff filed charges against the defendant with the Equal Employment Opportunity
       Commission charging defendant with the acts of discrimination indicated in paragraphs
       9and 10 of this complaint on or about       Oc.-f abetZ2
                                                     (month, day, year)


      The Equal Employment Commissior issued a Notice of Right to Sue which was
      received by plaintiff on                 Oct/jar1?!_pp                          I')
                                      (month day, year)




                              DOCUMENT SCANNED AS FILED
          Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 11 of 46




3   Because of plaintiffs (1) /'race, (2) / color, (3) / sexjAq /              ov-ue.jc4,t
    (4)   .7   national origin, defendant:


                 failed to employ plaintiff.

                 terminated plaintiff's employment.

    C.           failed to promote plaintiff.

    d.       / Other
                     IA/MI



    The circumstances under which the defendant discriminated against plaintiff were as
    follows:



                                                                             All:
                                                                               4
                                                                            >7
                                                                            Cb pneLç




    (AjUtf'ef                     Z      44)?S &A-44/((        c/%,et ,UMC/6c /a( %nd
               44ce                      4VI          ie


                                                                                          S




           &as                                            he   pVbMokf a'
                 4        /6%4          OA      ,e   AS                            4&4 a(;1
         ,fr CJ4cie    ,DD5r1;O"5. 1Zect
            Qcs-jl 1 0CU] T Sj2%Nt3J4 AakMTh                         L.IIO hued               S
                Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 12 of 46

II




     10.   The acts set forth in paragraph 9 of this complaint:

                ______ are still being committed by defehdant.

                         are no longer being committed by defendant.

           C.            defendant may still be committing the acts.

     11.   Plaintiff attaches to this complaint a copy of the charges filed with the Equal
           Employment Opportunity Commission which charges are submitted as a brief statement
           of the facts supporting this complaint: WHEREFORE, Plaintiff prays that the Court
           grant the following relief to the plaintiff:

                                 Defendant be directed to employ plaintiff.

                                 Defendant be directed to re-employ plaintiff.

                   C.            Defendant be directed to promote plaintiff.

                   d.    v       Defendant be directed to          I I 5DO)DOO and that the

                  Court giant such relief as may be appropriate, including injunctive orders,

                   damages, costs and attorney's fees4 CtAG(      \vcJ         lot1   Iujt1




                              DOCI.J1NT SC.AITh1ED AS FILED
                           Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 13 of 46
 EEOC Form 151 (III6)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                DISMISSAL AND NOTICE OF RIGHTS
 To:      AzizA. Alden                                                              Froni San Antonio Field Office
          8003 Palmetto Place                                                             5410 Fredericksburg Rd
          San Antonio, TX 78254                                                           Suite 200
                                                                                          San Antonio, TX 78229


                           On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                               EEOC Representalive                                 -                Telephone No.
 451-2019-03980
                                               Maribel Rosales, Investigator                                        (210) 281-7645
 I I-It
          ttOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       ED       Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
                                   -                        -                               --.-       .   -
                                                                                                               -




                The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       EJ       Your charge was not timely riled with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

                The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to Conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                Other (briefly state)



                                                        -   NOTICE OF SUIT RIGHTS                  -

                                                 (See the aqditional informationattached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the. respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice;or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)


Equal Pay Act (EPA): EPA suits must be fiLed in federal or state courtwithin.2-years-(3-years,for-wiliful-vii5ratian)—    e--
                                                                                                                     of-th-  ~
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    Onbe             ç nmission


Enclosures(s)
                                                                                       or                          /0/31 /?-c:'
                                                                Travis G. Hicks, Director                                (Date Mailed)

cc:         WELLS FARGO BANK
            Tammy Bailey
            Administrative Assistant
            3570 Sw Military Drive
            San Antonio, TX 78211




                                               DOCUMENT SCANNED AS FILED
                     Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 14 of 46

                                                                                                                               Agency(ies} Charge
                                                                                          charge Presented To:
                  CHARGE OF DISCRIMINATION
       This form is affected by the Prlvacy Act of 1974. See enclosed Privacy Act                     FEPA
              Statement and other Information before completing this form.
                                                                                                      EEOC                      451-2019-03980
                                TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION                                                       —anEEOC.
                                                               State or/oca/Agency. ((any

Name (indicate Mr., Ms., Mit)                                                                                 Home Phone                     Year of Birth

MR. AZIZ A ALDEN                                                                                  1
                                                                                                        (210) 577-0182                 .       1979
Street Address                                                         City. State and ZIP Code

8003 PALMETTO PLACE, SAN ANTONIO, TX 78254

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (/1 more than two, list under PART/COLA AS be/ow.)
Name                                                                                                  No. Employees, Members               Phone No.

WELLS FARGO BANK                                                                                             501+
                                                                                                  1
Street Address                                                         City. State and ZIP Code

3570 SW MILITARY DRIVE, SAN ANTONIO, TX 78211


Name                                                                            .                     No. Employees, Members               Phone No.



Street Address                                                         City, State and ZIP Code




DISCRIMINAI1ON BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINA11ON TOOK PLACE
                                                                                                                    Earliest             Latest
         RACE             COLOR               SEX              RELIGION             NATiONAL ORIGIN             04-10-2019                 10-22-2019

     [K] RETALIATION            [ ]
                                       AGE           DISABILITY        [] GENETIC INFORMATION

              fl     OTHER (Specify)
                                                                                                                     11191     CONTINUING ACTION

THE PARTICULARS ARE (/fadditiona/paperis needed, attach extra sheet(s)?:
 I BEGAN EMPLOYMENT AT THE ABOVE LISTED RESPONDENT IN APRIL 2007 AS A PART-TIME TELLER.
 AROUND 2008, I BECAME A FULL-TIME BANKER AND IN 2016 I WAS PROMOTED TO SERVICE MANAGER.

 AROUND APRIL 2019, I APPLIED FOR THE BRANCH MANAGER POSITIONS I AND II AS WELL AS THE
 SERVICE MANAGER POSITION, AS A LATERAL MOVE. I WENT ThROUGH AN INTERVIEW PANEL WITH ONE
 OF THE MEMBERS BEING MY EX-PARTNER. ALThOUGH THEY HAD SEVERAL VACANCIES FOR ALL THREE
 POSITIONS, THEY ONLY HIRED ONE PERSON FOR THE MANAGER I POSITION, KLINTON WERTH, AND
 IMMEDIATELY AFTER THAT, THE OTHER TWO POSITIONS WERE CANCELLED. A WEEK LATER, I REAPPLIED
 FOR THE MANAGER II POSITION AFTER it REOPENED; NEVERTHELESS,. FIVE MONThS LATER, I WAS
 INFORMED VIA EMAIL I WAS NOT SELECTED FOR THE POSITION BECAUSE THEY HAD BElIER
 CANDIDATES, AND INSTEAD THEY HIRED ABBY ULN. THESE TWO INDIVIDUALS WHO WERE PROMOTED
 ARE CAUCASIAN, STRAIGHT AND UNDER 40.

 I FOUND OUT LATER THAT I HAD NOT BEEN GIVEN THE POSITION BECAUSE JOE ATKINSON, REGIONAL
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessaiy for State and Loca/Agency ReQuirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.
                                                                                    I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct,              is true to the best of my knowledge. Information and belief.
                                                                                    SIGNATURE OF COMPLAINANT



                                                                                    SUBSCRIBED AND,1SWORN TO BEFORE ME ThIS DATE
 DIgitally sIgned by AzIz Alden on 10-22-2019 10:57 AM EDT




                                             DOCUMENT SCAN14ED AS FILED
                     Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 15 of 46
CCUL Twill


                 CHARGE OF DISCRIMINATION                                                C harge Presented To:

      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                   FEPA
            Statement and other information before completing this form.
                                                                                             El EEOC                      451-2019-03980
                               TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION                                                        and   EEOC
                                                               State or/oca/Agency. ft any
 BANK PRESIDENT, INDICATED THAT I WOULD NOT BE ABLE TO WORK FOR MY EXPARTNER, DUE TO OUR
 PAST RELATIONSHIP, EVEN THOUGH I WORK UNDER HIM BEFORE AND NOW WITH NO ISSUES.

 ON OR ABOUT AUGUST 19, 2019, I RAISED MY CONCERNS WITH MICHELLE LEE, BANK PRESIDENT, IN
 REGARD TO ThE ABOVE MATTERS, HOWEVER, TO THIS DATE, NOThING HAS BEEN DONE ABOUT IT.

 I BELIEVE I HAVE BEEN DISCRIMINATED AGAINST BECAUSE OF MY RACE, COLOR AND NATIONAL ORIGIN,
 MIDDLE EASTERN AND BECAUSE OF MY SEXUAL ORIENTATION/GAY MALE, IN VIOLATION OF TITLE VII OF
 THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; AND BECAUSE OF MY AGE/40, IN VIOLATION OF THE AGE
 DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED.




  want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessae'y for State and Loca/Agency Requirements,
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is trye to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


                                                                                   SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
  Digitally signed by AzIz Alden on 10-22-2019 10:57 AM EDT                        (mont/, day, yea,)




                                          DOCUMENT SCAN14ED AS FILED
                Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 16 of 46
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

       FORM NUMBER/TritE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

     AumoRrrY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626. 42 U.S.C. 12117, 42 U.S.C.
2 000ff-6.

      PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

     ROUTINE USES. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

     WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarifiedor amplified later by amendment. It is not
mandatory that this form be used to make a charge.

                           NOTICE OF RIGHTTO REQuEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit Concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agencyto discriminate against anyone, or for a un/on
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,




                                    DOCUMENT SCAN}1ED AS FILED
           Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 17 of 46

proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.




                        DOCUMENT SCAN}1ED AS FILED
                   Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 18 of 46
                                                                             iii   2020C1009@4
                                                                                                       vi
                                                  2020-C 1-00904
                                          045TH JUDICIAL DISTRICT COURT
                           AZIZ A ALDEN US UELLS FARGO     r
    Pro Se Acknowledgement          DATE FILED: 01/1512020  t
                           Cause Number:__________________________

    I have received, read and understand all of the Pro Se Hearing Guidelines. I agree to
    abide by these guidelihes and understand that my failure to do so may result in adverse
    action against me, that I may be asked to leave the Courtioom, or that I may not receive
    the relief I am seeking.

    If the opposing party will sign a Waiver of Citation, it is only valid if the notarized
    signature is dated at least one (1) day after the date the Original Petition for Divorce is
    filed.

    If I am filing for a divorce or for a change in custody, and my sppuse and I care for.
    minor-age children, I will take the required class, "Helping Children Cope with
    Divorce", before aking the court to enter a final Order or Decree: I understand that my
    divorce will not be granted without presenting the certificate of completion.

     I understand that I may hire an attorney to represent me or, if I meet certain requirements,
     I may be entitled to free counsel. By choosing to voluntarily represent myself, I am now
     proceeding Pro Se. I will receive no special favors, assistance, or advice from the Judge,
     judicial staff, or clerks as they cannot and do not represent either party in the litigation. I
     will be expected to comply with ptll relevant ridS of procedural, evidentiary, and
     substantive law. I understand that the filing and service fees are not refundable under any
     circumstance.

                                                                                ci - IS - Z-O
     —       -'~
               /
     Signatur of Pro Se Litigant                                            tate                  .    -




            C"
      U)
    Nc
            C'
0
            LI)    Z
            -      C-    a
    cca     =
    nuJ     =
            C..'
      0     =             >-
            "             0




                                  DOCUMENT SCANNED AS FILED
                                                         liii Frr1
                                                                 1, t III
                                Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 19 of 46
                                                               2020C100904 —P00004                   CauseNumber:                     20ttY2_10074
                                                                                                     District Court:                   Ct/S
                                           FEE PMD
                                                        MARY ANGIE GARCIA
                                                       Bexar County District Clerk                                                                     ME
                                                             Request for Process                                                               )C(f)
                                                                                                                                     —t1         -
Style:                                 RAIn                      Vs.

Request the following process: (Please check all that Apply)                                                                  -c          Q      rr
£31fitation 0 Notice 0 Temporary Restraining Order 0 Notice of Application for Protective                                                        'I)
LJTemporary Protective Order 0 Precept with hearing OPrecept without a hearing DWrit of                                        nt         0
                                                                                                                                          un
flWrit of Habeas Corpus 0 Writ of Garnishment DWrit of Sequestration DCapias 0 Other:



Name:                                A. p44kAs6A
Registered Agent/By
Address       LID                                 51                                                                                               2
Service T    ( eck One) D,privote Process ' Sheriff OCon,n,issioner of Insurance [J £4 Express News                   flHart Beat flCourthouse Door
            Mtified Mail         0Registered Mail        Liout of County   EliSecretary of StoLe   0Conslable Pcl_
                                                                                                     (Pet 3 serves process countywide)
Name:
Registered Agent/By Serving:
Address
Service Type: (Check One) D,Private Process            0Sheriff 0 Con,n,issioner of Insurance 0 £4 £vpress News           Hart Beat   0Courthouse Door
            DCertified Mail      Eli Registered Mail    LI Out of County 0Secretary of State 0Constable Pct_
                                                                                                     (PcI. 3 serves process countywide)
Name:
Registered Agent/By Serving:
Address
Service Type: (Check One) DPrivate Process             0Sheriff 0 Conunissioner of Insurance 0 SA Evpress News            Hart seatl:J CourthouseDoor
               Certified Mail    0 Reqistered Mail      Eli Out of County 0 Secretary of State Ci Constable Pet
                                                                                                            (Pet 3 serves process countywide)
Name:
Registered Agent/By Serving:
Address
Service Type: (Check One) Dprivote Process             0Sheriff 0 Commissioner of Insurance DSA Express News 0 Hart BeatD Courthouse Door
            0Certified Mail 0Registered Mail            DOut of County  0 Secretary of State 0Constable Pct_
                                                                                                    (Pet 3 sen'es process countywide)

Title of Document/Pleading to be Attached to Process:________________________________________________


Name of Attorney/Pro se:      Pl2a't     fri/Jet'?     Bar Number:
Address:      Qo3 jP.q /// kWa.ce                      Phone Number:                                         Z,v                      0/
             Ski -i;- i?i/
             Attorney for Plaintiff ____________ Defendant ________                                                40 S
       f****jp SERVICE IS NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED ****J



                                                   DOCUMENT SCANNED AS FILED
                                  Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 20 of 46
CERTIFIED HAIL #70181830000041615940
                                                                                               liii RR                          u
                                                                 Case Number: 2020-Cl -00904      20200100904 S00001

AZIZ A ALDEN
                                                                                                     IN THE DISTRICT COURT
                                                                                                      45th JUDICIAL DISTRICT
WELLS FARGO                                                                                          BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants).               CITATION

"THE STATE OF TEXAS"
DIRECTED TO:                    WELLS FARGO
                                BY SERVING JOE A ATKINSON


                                40 NE LOOP 410, FLOOR 02 201
                                SAN ANTONIO TX 78216-5828

"You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued this citation by 10:00 am. on the Monday next
following the expiration of twenty days after you were served this CITATION and , a
default judgment may be taken against you." Said CITATION with   was filed on the 15th
day of January, 2020.



ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 3RD DAY OF March A.D. , 2020

                                                                                          Mary Angie Garcia
AZIZ A ALDEN
ATTORNEY FOR PROPIA PERSONA
8003 PALMETTO PLACE
SAN ANTONIO, TX 78254


AZIZ A ALDEN
                                                                            40
                                                                   Officer's Return
                                                                                          Bexar County District Clerk
                                                                                          101 W. Nueva, Suite 217
                                                                                          San Antonio, Texas 78205

                                                                                          By:flCeaiufraJoIinson,Deputy

                                                                                          case Number: 2020-cI-00904
vs                                                                                        Court: 45th Judicial District Court
WELLS FARGO




Came to hand on the 3rd day of March 2020 A.D., at 9:25 o'clock A.M. and EXECUTED (NOT
EXECUTED) by CERTIFIED MAIL, on the _____
                                      _____ - day of                20  , by delivering
to:                                                at 40 NE LOOP 410, FLOOR 02 201 SAN
ANTONIO TX 78216-5828 a true copy of this Citation, upon which I endorsed that date of
delivery, together with the accompanying cop v of the CITATION with

Cause of failure to execute this Citation is



                                                                                          Mary Angie Garcia
                                                                                          Clerk of the District Courts
                                                                                          of Bexar County, TX

                                                                                          By:fl(e)antfraJoIinson, Deputy




                                                                                                          FILE COPY (0K003)

                                                              DOCUMENT SCANNED AS FILED
                                  Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 21 of 46
CERTIFIED MAIL #70181830000041615940
     4


                                                                Case Number: 2020-CI-00904
                                                                                              uvi              racrtiii
                                                                                                  2020C100904 500001

AZIZ A ALDEN

vs                                                                                                   IN THE DISTRICT COURT
                                                                                                      45th JUDICIAL DISTRICT
WELLS FARGO                                                                                          BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants).             CITATION

"THE STATE OF TEXAS"
DIRECTED TO:                    WELLS FARGO
                                BY SERVING JOE A ATKINSON


                                40 NE LOOP 410, FLOOR 02 201
                                SAN ANTONIO TX 78216-5828

"You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued this Citation by 10:00 .m. on the Monday next
following the expiration of twenty days after you were served his CITATION and , a
default judgment may be taken against you." Said CITATION with   was filed on the 15th
day of January, 2020.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 3RD DAY OF March AD., 2020.

                                                                                          Mary Angie Garcia
AZIZ A ALDEN                                                                              Bexar County District Clerk
ATTORNEY FOR PROPIA PERSONA                                                •              101 W. Nueva, Suite 217
8003 PALMETTO PLACE                                                                       San Antonio, Texas 78205
SAN ANTONIO, TX 78254

                                                                                              41e,cancfra Johnson, Deputy
                                                                                          By :1

AZIZ A ALDEN                                                      Officer's Return        Case Number: 2028-CI-e0984
vs                                                                                        Court: 45th Judicial District Court
WELLS FARGO




Came to hand on the 3rd day of March 2020, A.D. , at 9:25 o'clock A.M. and EXECUTED
               CERTIFIED MAIL, on the _______ day of               20   , by delivering
to.        _____________________________________ at 40 NE LOOP 410, FLOOR 02 201 SAN
ANTONIO TX 78216-5828 a true copy of this Citation, upon which I endorsed that date of
delivery, together with the accompanying copy of the CITATION with

Cause of failure to execute this Citation is                                   ReAla ci

                                                                                          Mary Angie Garcia
                                                                                          Clerk of the District Courts
                         0 PILED                                                          of Bexar County, TX
                          L
                                                                                               e,candra Johnson, Deputy
                                                                                          By:ft(



                    iflrGM       MAR 1 0 2020

                                                          9L                                              RETURN TO COURT (DKO03)

                                                              DOCUMENT SCANNED AS FILED
Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 22 of 46
                                  Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 23 of 46
CERTIFIED MAIL #70181830000041615940
                                                                                              Uk
                                                                Case Number: 2020-Cl -00904      2020C100904 S0000i

AZIZ A ALDEN

vs                                                                                                   IN THE DISTRICT COURT
                                                                                                      45th JUDICIAL DISTRICT
WELLS FARGO                                                                                          BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants).              CITATION

"THE STATE OF TEXAS"
DIRECTED TO:                    WELLS FARGO
                                BY SERVING JOE A ATKINSON


                                40 NE LOOP 410, FLOOR 02 201
                                SAN ANTONIO TX 78216-5828

"You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this CITATION and , a
default judgment may be taken against you." Said CITATION with    was filed on the 15th
day of January, 2020.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 3RD DAY OF March A.D. , 2020.

                                                                                         Mary Angie Garcia
AZIZ A ALDEN                                                                .            Bexar County District Clerk
ATTORNEY FOR PROPIA PERSONA                                                              101 W. Nueva, Suite 217
8003 PALMETTO PLACE                                                         -            San Antonio. Texas 78205
SAN ANTONIO, TX 78254

                                                                                         By :f4(e)antira Jo/i n.son, Deputy

AZIZ A ALDEN                                                      Officer's Return       Case Number: 2020-cI-09984
vs                                                                                       Court: 45th Judicial District Court
WELLS FARGO



Came to hand on the 3rd day of March 2020, A.D. , at 9:25 o'clock A.M. and EXECUTED (NOT
EXECUTED) by CERTIFIED MAIL, on the _______ day of                 20   , by delivering
to:                                               at 40 NE LOOP 410, FLOOR 02 201 SAN
ANTONIO TX 78216-5828 a true copy of this Citation, upon which I endorsed that date of
delivery, together with the accompanying copy of the CITATION with

Cause of failure to execute this Citation is



                                                                                         Mary Angie Garcia
                                                                                         Clerk of the District Courts
                                                                                         of Bexar County, TX

                                                                                         By :fi(etandra   Johnson, Deputy



                                                                                                           ORIGINAL (DKOOS)

                                                              DOCUMENT SCANNED AS FILED
              Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 24 of 46



                                                          2O2904                                         2e20CIS9904 -P00091


                                                045TH JUDICIAL DISTRICT COURT
                                    RZIZ A ALDEN VS UELLS FARGO       :
                                             DAJE. JILED: 01/I5/2020.                               -                                    3,
  Mr. Azi'z A A(dg.4
                                                                                 Case Number:
      oo3      ØA(SA.ACKO        IACC

      t. :
  5A.'6                     -izcq
Name of Plaintiff(s)
                                                                                                   co
                                                                                                          .       .
                                                                                                                      o       ca
vs
                                                                                                    C
                                                                                                    -o
                                                                                                  ICZ
                                                                                                                      -
                                                                                                                      Cr
                                                                                                                                   cnC


                                                                                                                               Cr
                                                                                                                      0
Name of Defendant(s)                                  .                                     . .         . n


               COMPLAINT UNDER TITLE VII OF THE Clvi RIGHTS ACT OF 1964

            Note: If plaintiff is alleging employment discrimination based on race or color, please also see 42:U.S.C. 1981


1.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
        employment discrimination. Jurisdiction is specifically conferred on the court by 42
        U.S.C. 2000e-5. Equitable and other relief are also sought under 42 U.S.C. 2000e-5(g).




2..     Plaintiff,                    .         A.                                    , is a citizen of the United States
                               (name of plaintiff)

        and resides at               0003            U4/1MdIb tP/4                                   . Q
                                                     (street address)                                           (city)

                V3erar                                .
                  (county)                  .             (state)                 (zip)                   (telephone)




                                   DOCUMENT SCANNED AS FILED
                                  DOCUMENT SCANNED AS FILED
          Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 25 of 46




     Defendant,         [Ah 113       4' b                          , resides at, or its business is
                             (nameof defendant)

     located at      35)                   4L4jt hf%¼x                     ., S21 4k-/lo
                               (street address)  j                                   (city)

             cyar.                  ,                 ,      iä'ti/           , z,o57,-/YS'
             (county)                    (tate)                 (zip)               (telephone)




4.   Plaintiff soughtemployment from the defendant or was employed by the defendant

     at     1510         'ui /vf;/4ti                                                  11c10
                              (street addres)                                       (city)

             8eroy
                  (county)                                (stale)                      (zip)

     Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

     of the complaint on or about                 /IpnI      ID         2 z)/1
                                                      (month, day, year)

     Plaintiff filed charges against the defendant with the Equal Employment Opportunity
     Commission charging defendant with the acts of discrimination indicated in paragraphs
     9 and 10 of this complaint on or about      eb+bec zz
                                                   (month, day, year)



     The Equal Employment Commissi  i
                               or spued  a Notice of Right to Sue which was
     receiyed by plaintiff on Oct 11e(      31                c7
                                                      j /
                                   (month day,




                         DOCUMENT SCANNED AS FILED
                        DOCUMENT SCANNED AS FILED
      Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 26 of 46




8.   Becuse of plaintiff's (1) /'race, (2)       / color, (3)     L/' sexq   /             k
     (4)     _ national origin, defendant:



                failed to employ plaintiff.

                terminated plaintiff s employment.

     C.         failed to promote plaintiff.

     d.      / Other


           Ml



9.   The circumstances under which the defendant discriminated against plaintiff were as
     follows:




                                                                                                 .4/


                                                                                                 r




                                                                                           I4A( 4fl4f


                                                                                                C?




                                                                pflMJ

      hAvC               /4%A( . yw&c             As                   v-I1ets        -j&tt-/   a,QeE
                                                                                                gt.4,41
                 (-J4ce    o4e5t 1rZ ce 1s                        a..v     o fe1       i4JtAC
      6              S
          I\A ies4tjq41OCth 1T 4A1fl344t Akçm                         j /b   i4'kc/        Po Icy
                     DOCUMENT SCANNED AS FILE
       Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 27 of 46




10.   The acts set forth in paragraph 9 of this complaint:

           _____    are still being committed by defehdant.

                    are no longer being committed by defendant.

      C.            defendant may still be committing the acts.

II.   Plaintiff attaches to this complaint a copy of the charges filed with the Equal
      Employment Opportunity Commission which charges are submitted as a brief statement
      of the facts supporting this complaint: WHEREFORE, Plaintiff prays that the Court
      grant the following relief to the paintiff:

                            Defendant be directed to employ plaintiff.

                            Defendant be directed to re-employ plaintiff.

             C.    _____    Defendant be directed to promote plaintiff.

             d.     t.-     Defendant be directed to             1 )500 ) ØQL)   and that the

             Court grant such relief as may be appropriate, incLuding injunctive orders,

                                                                          lot,    itsJtf
             damages, costs and attorney's fees4             .




                                         J'z       ~         /&i,                Pro   I 8a;A"
                                                         gAature of Plaintiff)




                           DOCUMENT SCANNED AS FILED
                          DOCUMENT SCANNED AS FILED
                        Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 28 of 46

.EEOCFOtnIGI(IIIl6)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY CMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:        AZ1ZA. Alden                    .          .                              From San Antonio Field OffiCE
           8003 Palmetto Place                    .                                        5410 Fredericksburg Rd
           San Antonio, TX 78254                                                           Suite 200
                                                                                           San Antonio, TX 78229


                           On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                                EEOC Representa6ve                               -                   Telephone No.
 451 .201 9.03980
                                                Maribel Rosales, Investiqator                                        (210) 281.7645
 lilt ttUC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      LII - The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
       -         discrimination to file your charge
      E1        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to condude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                Other (briefly state)



                                                          NOTICE OF SUIT RIGHTS.
                                                  (See the additional Informattonattached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the.respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice;or your right to sue based on this charge will be
lost. (The lime limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    Onbe             cçmission


Endosuress                                                  Cleze
                                                          1(01 Travis G. Hicks, Director
                                                                                                                    /0/31 /?ci'
                                                                                                                          (Dale Mailed)
cc:          WELLS FARGO BANK
             Tammy Bailey
             Administrative Assistant
             3570 Sw Military Drive
             San Antonio, TX 78211




                                                DOCUMENT SCANNED AS FILED
                                               DOCUMENT SCANNED AS FILED
                  Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 29 of 46


                                                                                            Charge Presented To:
                  CHARGE OF DISCRIMINATION
       ThIsform is affected by the Privacy Act of 1974. See enclosed Privacy Act                         FEPA
             Statement and other Information before completing this (arm.
                                                                                                         EEOC                     ç451-2019-03980
                                 TEXAS WORKFORCE COMMISSIONCIVIL RIGHTS DIVISION                                                         —..anjEEOC,
                                                                  State or Iota/Agency. if any

Name (ind/care Mr.. Ms., MIS.)                                                                                   Home Phone                     Year of Birth

MR. AZIZ A ALDEN                                                                                     1
                                                                                                           (210) 577-0182                 .       1979
Street Address                                                            City. State and ZIP Code

8003 PALMETTO PLACE, SAN ANTONIO, TX 78254

Named Is the Employer. Labor OrganIzation, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, fist under, PARTICULARS be/ow.)
Name                                                                                                     No. Employees. Member,               Phone No.

WELLS FARGO BANK                                                                                         501+
Street Address                                                            City. State and ZIP Code

3570 SW MILITARY DRIVE, SAN ANTONIO, TX 78211

Name                ,      .                                  .                   .                      No. Employees, Memben                Phone No.


                                                                                                                                  J

Street Address                                                            City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box/ni.)                                                              DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                       Earliest             Latest
         RACE            COLOR
                                      IK     SEX                  REUGION      V I NATIONAL ORiGIN
                                                                              I=
                                                                               A                                   04-10-2019                 10-22-2019
             RETALIATION         [j] AGE     [TI     DISABILITY          [] GENETIC INFORMATION

              D     OTHER (Specify)
                                                                .                                                       []        CONTINUING ACTION

THE PARTICULARS ARE f/f additional paper is needed, attach extra the er/sD:
  I BEGAN EMPLOYMENT AT THE ABOVE LISTED RESPONDENT IN APRIL 2007 AS A PART-TiME TELLER.
  AROUND 2008, I BECAME A FULL-TIME BANKER AND IN 20161 WAS PROMOTED TO SERVICE MANAGER.

 AROUND APRIL 2019, I APPLIED FOR THE BRANCH MANAGER POSITIONS I AND IIAS WELL AS THE
 SERVICE MANAGER POSI11ON, AS A LATEftAL MOVE. I WENT THROUGH AN INTERVIEW PANEL WITH ONE
 OF THE MEMBERS BEING MY EX-PARTNER. ALThOUGH THEY HAD SEVERAL VACANCIES FOR ALL THREE
 POSITIONS, THEY ONLY HIRED ONE PERSON FOR THE MANAGER I poSmoN, KLINTON WERTH, AND
 IMMEDIATELY AFTER THAT, THE OTHER TWO POSITIONS WERE CANCELLED. A WEEK LATER, I REAPPLIED
 FOR THE MANAGER II POSON AFTER IT REOPENED; NEVERTHELESS,. FIVE MONThS LATER, I WAS
 INFORMED VIA EMAIL I WAS NOT SELECTED FOR THE POSITION BECAUSE THEY HAD BE17ER
 CANDIDATES, AND INSTEAD THEY HIRED ABBY ULN. ThESE TWO INDIVIDUALS WHO WERE PROMOTED
 ARE CAUCASIAN, STRAIGHT AND UNDER 40.

  I FOUND OW' LATER THAT I HAD NOT BEEN GIVEN THE POSITiON BECAUSE JOE ATKiNSON, REGIONAL
I want this charge filed with both the EEOC and the State or local Agency.            NOTARY - When necessary for State and Iota/Agency ReQuirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.
                                                                                      I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.                is true to the best of my knowledge. InformatIon and belier.
                                                                                      SIGNATURE OF COMPLAINANT



                                                             SUBSCRIBED
                                                                     TOAND
  DIgItally sIgned by A21z Alden on 10-22-2019 10:57 AM EDT SWORN       BEFORE                                       ME THIS DATE




                                         DOCUMENT SCAtWED AS FILED
                                        DOCUMENT SCANNED AS FILED
                      Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 30 of 46

FFnr Fnzm S 111)09)
                                                                                                                      Mye.Icyues/     .IIOF9t
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                      No(s):
       Thisform is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.                    U FEPA
                                                                                             nXEEOC                      451-2019-03980
                                TEXAS WORKFORCE COMM                                  CIVIL RIGHTS DIVISION                           and EEOC


 BANK PRESIDENTS INDICATED THAT I WOULD NOT BE ABLE TO WORK FOR MY EXJARTNER, DUE TO OUR
 PAST RELATIONSHIP, EVEN THOUGH I WORK UNDER HIM BEFORE AND NOW WITH NO ISSUES.

 ON OR ABOUT AUGUST 19, 2019, I RAISED MY CONCERNS WITH MICHELLE LEE, BANK PRESIDENT, IN
 REGARD TO THE ABOVE MATTERS, HOWEVER, TO THIS DATE, NOThING HAS BEEN DONE ABOUT It.

 I BELIEVE I HAVE BEEN DISCRIMINATED AGAINST BECAUSE OF MY RACE, COLOR AND NATIONAL ORIGIN,
 MIDDLE EASTERN AND BECAUSE OF MY SEXUAL ORIENTATION/GAY MALE, IN VIOLATION OF TIRE VII OF
 THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; AND BECAUSE OF MY AGE/40, IN VIOLATiON OF THE AGE
 DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED.




I want this charge filed with both the EEOC and the State or local Agency.         NOTARY - When necessary for State ono'toca/Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPlAINANT


 Digitally sIgned by AzIz Alden on 10-22-2019 10:57 AM EDT                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                   (month aay, yeael




                                         DOCUMENT SCAIThED AS FILED
                                        DOCUMENT SCAN14ED AS FILED
             Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 31 of 46

CP Enclosure with EEOC Form S (11/09)

PRIVAcYACTSTATEMENT Under the Privacy Act of 1974. Pub. Law 93-579, authority to
request personal data and its uses are:

       FORM NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORrFY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2 000ff-6.

3,   PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise.
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

     Rou-nNE UsEs. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

     WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GivING INFORMA11ON. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge. EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarifiedor amplified later by amendment. It is not.
mandatory that this form be used to make a charge.

                           NOTICE OF RIGHT TO REQuEST SUBSTANTIAL WEIGHT REvIEw

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your .receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NolicE or N0N-RETAUAnON REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge If
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an ernployerto discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminateagainst its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,




                                   DOCUMENT SCANNED AS FILED
                                  DOCUMENT SCANNED AS FILED
         Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 32 of 46

proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.




                       DOCIJHENT SCANNED AS FILED
                      DOCUMENT SCANNED AS FILED
                                                  ff411tIJ!4'Iiffli                                                             .
                                    Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 33 of 46
                                                                                                      U.S. PO&AGE>>prrt€y eows
                                                                                                      If r
  -
In-

                                                                   iRICT C1ETh
                                                                                                      ZIP 78204
                                                                                                      02          $ 007.050
                                             ' flI ' flhi'"9" ll
                                                      I IIIIIilI
                                                                  A R Co.ILY4S                        O00035934.q14 04 2020
      Mary Angie Garcia                     7018 1830 0000 4161 5940                                                       -
      Bexar County District Clerk                                  2020 ?IAW IO1P1 9 46
      101W. Nueva, Suite 217
                                             ELLS FARGO
      San Antonio, Texas 78205
                                              Y SERUThS JOE A ATKINSON    DEPUTY
                                           N0 NE LOOP 410, FLOOR 02 201
      RETURN SERVICE REQUESTED             'SAM ANTONIO, IX 7821 8-5B8
                                                                                                            C
                                                                                      '
                                                                                          ge       rj'o15

                                                                      NIXIE         782   DE 3.        0tO4/09/Z0              Ii
            A
                                                                                   RETURN TO SENDER
                                                                                       REFUSED
                                                                                   UNABLE TO FOR WARD                          I
                                                             REF      BC: 75205341167             1993-09965-04-43
                                       -                           il!P!I!IuIhIl!!HIIhhuli?!1!IJhuII!Jlh1I9i                   1

                                                 DOCUMENT SCANNED AS FILED                           -
              --                                   ....----------- : tfl.pt.i
                   Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 34 of 46

                 :w.DJ&liegatSt:Ik.Sfl*ht'7w
              liii                                                              IDliYd:astpt;Il.SIINI(.1s'flIswbIpwsIr

                                                                                A Signature
              Completeltemsl,2,anda
.4                                                                                                                              0 Agent
              Print your name and address on the reverse
              so that we can return the card to you.
                                                                                x                                               0 Addressee
                                                                                B. Received by (Pfinted Name)            C. Date of Delivery
               Attach this card to the back of the mailpiece,
               or on the front it waco DerrflitS.
                                                                                     ,1Iug    nddress different from Item 1? Li Ye
          1    FLLSFAR3o                                                                         Ielivery address below:    D No
               Y SERVING JOE A ATKINSON
              400E LOOP 410, FLOOR 02201
              SUFNToNIo, IX 78218-5828
              2BVAgØ4 3/3i202o                ci FCh Hi.CXAPJURA JUIINSI)N

                    IHII!IHflHhtUlLUHRUiIU
                                                                           3. Sexvlce Type
                                                                           C) Mull Signature
                                                                                                __________

                                                                             Mull Signature Restricted Delivery
                                                                              Cadillac! Mail®
                                                                              CertIfied Mall Restricted DelIvery
                                                                              Collect on Delivery
                                                                              Wlecton DeUverv Restrtctod Deny
                                                                                                                      R=
                                                                                                                    oPrloiltjt Mall Expcess®
                                                                                                                    ORegbtesodMailT'
                                                                                                                                    Mall Restricted
                                                                                                                      Rabin Receipt for
                                                                                                                      SIgnature ConiinatlenT'
               à,tkla H. 'mba: fTmacfer   fmm saw/ce label)          -     9            laII                        OSlgnatweconfltTnatlon
                                                                                                                     Restricted Delivery
                                                                                                                                                      I
     'I             7018 1830 0000 4161 5940
      PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                 Domestic Return Receipt
                                                                                              --
FILED
5/19/2020 10:21 AM            Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 35 of 46

                                                                                                  Seyfarth Shaw LLP

                                             2020CI00904
                                                                                                     700 Milam Street
Mary Angie Garcia                                                                                          Suite 1400
Bexar County District Clerk                                                                Houston, Texas 77002-2812
Accepted By: Roxanne Araiza                                                                          T (713) 225-2300
                                                                                                     F (713) 225-2340

                                                                                                twatson@seyfarth.com
                                                                                                     T (713) 860-0065

                                                                                                    www.seyfarth.com
               May 19, 2020

               Mary Angie Garcia
               District Clerk
               Bexar County Courthouse
               Attn: Records Department
               Paul Elizondo Tower
               101 W. Nueva, Suite 217
               San Antonio, Texas 78205

               Re: Cause No. 2020CI00904; Aziz A. Alden v. Wells Fargo Bank; In the 45th Judicial District
                   Court of Bexar County, Texas.

               Dear Records Department:

               We would like to obtain a copy of the Court’s file regarding the above-referenced matter on
               behalf of Wells Fargo Bank. I will be representing Wells Fargo Bank.

               Please contact Beverly Maxwell at (713) 238-1807 regarding the size of the file and the cost.
               Please e-mail the file to twatson@seyfarth.com and bmaxwell@seyfarth.com.

               Thank you for your assistance in this matter.

               Sincerely,



               Timothy M. Watson

               TMW/bam




               63983209v.1
              Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 36 of 46
                                                                  1111                                         III
                                                                                       'clarTma4 -TOIQIflQIR
,   .                             NO            zozo(X_OO tlOLL

                           A. 4h%ii                   )       rNTHEDISTRICTCOURT
          VS.                                         )      ___JUDICIAL DISTRICT
            'Ii •1'                     I            U
           We Ifs           b    Dart                 )      BEXAR couNTy, TEXAS

                                                MOTION TO SET

                   Az2 4 AfJe i                , (Printed name of party setting hearing) the
                  -                     (Plaintiff, Petitioy. Defendant, Respondent) in 9is cause,
          files this Mé'tfbn to set for                    ft i"i    D1 (L14f MtrtI (non-
         jury trial on the merits, temporary orders, specific name of motion being set) on the
           Q2. dayof                                     ,20j0.

                                                     Respectfully submitted,   -       A

    n
    C




                                                     (Signatur ofpbrson reguestinj settizg)j
                                                     PnntedNaxne:         Y1.V it b'{M
—CL)     -      .                           .        Bar No. of attorney:
                                                     Address:      otR
                                                                         i?zc'-(
                     Fka                             TeLNo.(p)57i-018t-
                    __                               FAXNo.L__)___________
                                                  ORDER

              IT IS ORDERED that a thai/hearing as requestqd above is set on the above styled
        and numbered cause on the (,fl. dayof                                   ,2O7Q at
         g. A.M. in the Presiding 9i)Disthct Court,oonflO9 Bexar County Courthouse,
        San Antonio, Texas.      /

              SIGNED
                                ;MAYj8 _?020                  .
                                  _r                               Preeiding .11149.
                                                                   408Th Judicial District
                                                                   Boxar County, Texas
                                                    MGEPRESrn•ThG                              ..__




                                DOCUMENT SCAN}1ED AS FILED
    Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 37 of 46

                          CERTIFICATE OF SERVICE

      This is to ceth' that a true and. correct copy of the above and foregoing
Motion/Order to Set was delivered in accordance with the Texas Rules of Civil
Procedure, on      jlik, /             , 202)to          M;La, I           frA
(Names ofparties or thejr attorneys to whom copies were/will be sent).



                                       (Signature ojfr
                                       PRINTED NAME:




                 DOCUMENT SCANNED AS FILED
FILED
5/22/2020 11:16 AM            Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 38 of 46
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Luis Herrera

                                                   CAUSE NO. 2020-CI-00904

               AZIZ A. ALDEN,                                    §          IN THE DISTRICT COURT OF THE
                                                                 §
                        Plaintiff,                               §
                                                                 §
               v.                                                §                    45TH JUDICIAL DISTRICT
                                                                 §
               WELLS FARGO BANK,                                 §
                                                                 §
                        Defendant.                               §                    BEXAR COUNTY, TEXAS

                DEFENDANT WELLS FARGO BANK, N.A.’S ORIGINAL ANSWER AND DEFENSES

                        Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) files this Original Answer and

               Defenses to Plaintiff Aziz A. Alden’ Original Petition.

                                                      GENERAL DENIAL

                        Subject to such stipulations as may hereafter be made, Wells Fargo asserts a general

               denial to Plaintiff’s Original Petition as is authorized under Rule 92 of Texas Rules of Civil

               Procedure, and respectfully requests that Plaintiff be required to prove his charges and

               allegations against Wells Fargo by a preponderance of the evidence, or where applicable, by

               clear and convincing evidence, as is required by the constitution and the laws of the State of

               Texas.

                                                           DEFENSES

                        1.      Plaintiff is not entitled to some or all of the relief sought in his petition to the

               extent that he has failed to mitigate his alleged damages.

                        2.      Wells Fargo invokes any and all applicable damages caps and limitations,

               including but not limited to the caps and limitations on damages set forth in the Title VII of the

               Civil Rights Act of 1964, 42 U.S.C. § 2000e et al., and the Texas and Federal constitutions.

                        3.      Plaintiff is not entitled to some or all of the relief sought in his petition to the

               extent that Plaintiff failed to exhaust his administrative remedies.
               Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 39 of 46




        4.       Plaintiff is not entitled to some or all of the relief sought in his Petition to the

extent that his claims are barred by the applicable statute of limitations.

        5.       Plaintiff is not entitled to some or all of the relief sought in his Petition to the

extent that his claims are barred by waiver, laches, and/or estoppel.

        6.       Plaintiff’s alleged damages, if any, are the result in whole or in part of preexisting

conditions and/or independent causes and are not the result of any act or omission on the part of

Wells Fargo.

        7.       Wells Fargo had legitimate, non-retaliatory, and non-pretextual reasons for the

employment actions it took.

        8.       Pleading in the alternative, any adverse employment action allegedly suffered by

Plaintiff would have occurred even in the absence of any alleged retaliatory or discriminatory

motive.

        9.       Wells Fargo’s actions were done in good faith, without malice, and without intent

to violate the law or cause Plaintiff harm. As such, the relief sought by Plaintiff in the form of

exemplary or punitive damages is not available.

        10.      Plaintiff cannot recover punitive and/or exemplary damages since Wells Fargo

cannot be vicariously liable for allegedly retaliatory or discriminatory employment decisions of

managerial agents because those decisions, if any, were contrary to Wells Fargo’s good faith

efforts to comply with applicable federal, state, and local laws and regulations prohibiting

retaliation.

        11.      To the extent that Plaintiff complained of any unlawful conduct, Wells Fargo took

prompt and remedial action to investigate and address his complaint(s) and took appropriate

corrective action.



                                                   2
               Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 40 of 46




         12.     To the extent Plaintiff alleges that any of Wells Fargo’s employees acted in an

unlawful manner, such conduct, if it occurred, was outside of the course and scope of that

individual’s employment, was not authorized or condoned by Wells Fargo, and was undertaken

without the knowledge or consent of Wells Fargo. Thus, Wells Fargo is not liable for any such

conduct, if it occurred.

         13.     Any relief to which Plaintiff may be entitled is barred or otherwise affected by the

after-acquired evidence doctrine.

         14.     Wells Fargo reserves the right to assert additional defenses as they become

known.


                                              PRAYER

         Defendant Wells Fargo Bank, N.A. prays that it be discharged and dismissed, that

Plaintiff take nothing, that it be awarded its court costs, and that it be granted such other and

further relief to which it might show itself justly entitled.




                                                                Respectfully submitted,

                                                       By:      /s/ Alia S. Wynne
                                                                Timothy M. Watson
                                                                State Bar No. 20963575
                                                                Alia S. Wynne
                                                                State Bar No. 24060860
                                                                Seyfarth Shaw LLP
                                                                700 Milam Street, Suite 1400
                                                                Houston, Texas 77002-2797
                                                                (713) 225-2300 – Telephone
                                                                (713) 225-2340 – Facsimile

                                                             ATTORNEYS FOR DEFENDANT
                                                             WELLS FARGO BANK, N.A.


                                                   3
           Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 41 of 46




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was filed via
electronic court filing at eFileTXCourts.gov, and served on Plaintiff via email, United States
mail, and certified mail at the address below on this the 22nd day of May, 2020.

              Aziz A. Alden
              8003 Palmetto Place
              San Antonio, TX 78254
              azizkain@gmail.com




                                                   /s/ Alia S. Wynne
                                                   Alia S. Wynne




                                              4
Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 42 of 46




        EXHIBIT B
Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 43 of 46
Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 44 of 46




        EXHIBIT C
               Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 45 of 46




                                   CAUSE NO. 2020-CI-00904

AZIZ A. ALDEN,                                 §               IN THE DISTRICT COURT OF
                                               §
         Plaintiff,                            §
                                               §
v.                                             §              THE 45TH JUDICIAL DISTRICT
                                               §
WELLS FARGO BANK,                              §
                                               §
         Defendant.                            §                    BEXAR COUNTY, TEXAS

                        NOTICE OF FILING NOTICE OF REMOVAL

         TO:     Bexar County District Clerk
                 101 W. Nueva, Suite 217
                 San Antonio, Texas 78205

                 Aziz A. Alden
                 8003 Palmetto Place
                 San Antonio, TX 78254

         PLEASE TAKE NOTICE THAT on the 26th day of May, 2020, pursuant to 28 U.S.C.

§ 1446(c), Wells Fargo Bank, N.A. filed its Notice of Removal of this cause of action to the

United States District Court for the Western District of Texas, San Antonio Division. A true and

correct copy of the Notice of Removal is attached hereto as Exhibit 1.

                                                         Respectfully submitted,

                                                   By:    /s/ Alia S. Wynne
                                                         Timothy M. Watson
                                                         State Bar No. 20963575
                                                         Alia S. Wynne
                                                         State Bar No. 24060860
                                                         Seyfarth Shaw LLP
                                                         700 Milam Street, Suite 1400
                                                         Houston, Texas 77002-2797
                                                         (713) 225-2300 – Telephone
                                                         (713) 225-2340 – Facsimile

                                                         ATTORNEYS FOR DEFENDANT
                                                         WELLS FARGO BANK, N.A.




64041805v.1
              Case 5:20-cv-00620 Document 1 Filed 05/26/20 Page 46 of 46




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was filed via
electronic court filing at eFileTXCourts.gov, and served on Plaintiff via email, United States
mail, and certified mail at the address below on this the 26th day of May, 2020.

         Aziz A. Alden
         8003 Palmetto Place
         San Antonio, TX 78254
         azizkain@gmail.com


                                                   /s/ Alia S. Wynne
                                                   Alia S. Wynne




64041805v.1                                   2
